Citation Nr: 1816650	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-39 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Polli A. Pollem, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1971 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2016, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The issue of entitlement to nonservice-connected pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the probative evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's hepatitis C either began during or was otherwise caused by his military service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran nor his representative has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, available VA treatment records, Social Security Administration, and private medical treatment records identified by the Veteran have been obtained.  Furthermore, the Veteran testified at a Board hearing and a transcript of the hearing is of record.  

The Veteran was also provided with VA examinations in February 2016 and May 2014.  The Veteran and his representative have objected to the adequacy of the examinations conducted during this appeal, but, as discussed in the below decision, the Board does not find their objections sufficient for finding the examinations inadequate.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran is seeking service connection for hepatitis C, which he was first diagnosed with in 2005.  As discussed above, a requirement for service connection is a current disability.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Although the Veteran provided testimony before the Board in September 2016 that he has been free of hepatitis C since 2012, the current disability prong has been met, being that the Veteran had hepatitis C when he filed his claim for service connection in February 2011.  As such, this claim turns on the other two elements of service connection: in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Regarding the in-service element of the Veteran's claim, the Veteran asserts that he was exposed to hepatitis C when an inoculation gun was used on him in service in late-March 1971.  He also asserted that he could have been exposed when he used intravenous drugs in May 1971 while on leave in active service.  However, the weight of the evidence goes against a finding that the Veteran's hepatitis C is related to either of these events.

Service treatment records do not show treatment for or a diagnosis of hepatitis while the Veteran was in active service.  The records do show that the Veteran was treated for drug withdrawal symptoms in August 1971 after being AWOL for 19 days.  He reported having been on LSD, heroin, speed, and mescaline.  

Post-service VA treatment records dated March 1972, five months after separating from service, show that the Veteran was hospitalized with jaundice and stomach issues.  A report of medical history from this hospitalization stated that the Veteran reported shooting heroin for one week, four months prior to being hospitalized.  A summary medical note from the March 1972 hospitalization diagnosed infectious hepatitis and stated the Veteran had a three year history of taking drugs, including mainlining narcotics.  The provider recommended that the Veteran cease using abusive drugs and return to his private physician in two months for re-evaluation of liver enzymes with consideration of any possible chronic active hepatitis.  The provider noted that the Veteran's symptoms were onset approximately one and a half weeks prior to admission on March 4, 1972.

A single page VA treatment record dated July 1973 is also associated with the claims file and shows that the Veteran sought treatment at that time, fearing he had hepatitis.  He reported his March 1972 history of hepatitis and complained of malaise and cigarettes tasting bad.  There are no other records in the file from this treatment visit.

The Veteran's prison medical treatment records are also of record.  The earliest prison medical record is dated November 2006 and the records indicate that lab tests diagnosed hepatitis C in December 2006.  A May 2008 treatment record discussed that the Veteran was expected to be released in two weeks and his liver functions were normal, despite having chronic hepatitis C.  Apparently, the Veteran had a break in prison service at that time and returned in May 2009.  A May 11, 2009 prison intake assessment stated the Veteran reported drinking several beers weekly and last drank in January 2009.  The Veteran reported using cocaine on weekends and last used it in 2005.  He also reported biweekly marijuana use for the past 25 years.  A May 12, 2009 treatment record labeled "intake" stated that the Veteran reported drinking alcohol and having sought treatment for alcohol abuse.  The Veteran also reported using illicit drugs, including cocaine and marijuana, and reported having sought treatment for drug abuse.  A treatment record dated June 23, 2009 reported that the Veteran's hepatitis C lab tests showed elevated ALT levels.  The Veteran reported that he had been on the streets and did not have medical care.  He told the provider that he had continued to drink and use drugs.  An August 2010 treatment note stated that the Veteran was scheduled to be released in November 2010.

The Veteran submitted written statements in February 2011, the month he filed his claim for service connection, wherein he reported being hospitalized the same month he separated from service in October 1971 at a VA Medical Center and being diagnosed with hepatitis at that time.  He wrote that he was hospitalized for ten days.

In March 2011, the Veteran submitted a written statement which stated that his hepatitis C was caused by the vaccination guns in service and it caused chronic fatigue, preventing him from working.

Other VA treatment records associated with the file show the Veteran sought to establish primary care in 2011 after being released from prison.  In a January 6, 2011 treatment note, the provider reported that the Veteran denied a history of alcohol use, while disclosing a history of drug use.  The Veteran was homeless.  He reported in a February 14, 2011 treatment note that he was most concerned about his treatment for hepatitis C, which he reported was onset in 2005.  He stated that the etiology was unknown, but he had a history of intravenous drug abuse and had been married to two women who both had hepatitis C.  Regarding his prior drug use, he disclosed a history of using amphetamines, marijuana, and LSD.  In a March 7, 2011 VA psychiatric assessment, the Veteran reported being sober since 2001 and reported that he stopped substance use in 1981.  He stated that his drugs of choice were alcohol, cocaine, and cannabis.  He said he also experimented with LSD.  The Veteran told the provider about his legal history, stating that he was in prison for bank robbery from 2002 to 2004, and then violated his probation and was resentenced and served from 2005 to 2007.  He then stated he was convicted of forgery in February 2009 and was incarcerated until early 2011.  The Veteran also reported that he was discharged from military service in October 1971 after being diagnosed with hepatitis C.  In a January 2016 treatment note, the Veteran reported no alcohol use since 2001 and no illicit drug use since 2009.

A May 2014 VA examination was obtained in order to determine the etiology of his hepatitis C and whether it was at least as likely as not (50 percent or greater) that it either began during or was otherwise caused by his military service.  The examiner opined that the Veteran's hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the opinion was based on a review of the Veteran's records, which did not show evidence/documentation of an exposure to a known causative agent for hepatitis C during active duty, and, if the Veteran had been exposed during active duty, his symptoms would, based on current medical evidence, have appeared in weeks, not months, following exposure.  Also, based on current medical literature, high risk behavior such as drug abuse, including snorting and intravenous abuse of drugs, is a significant risk factor for hepatitis C infection.

The Veteran's representative submitted written arguments in support of his claim in November 2014.  She argued that the May 2014 VA examiner used an incorrect timeline, and that the Center for Disease Control recognizes that hepatitis C symptoms appear within six months of exposure, so his March 1972 hepatitis diagnosis, made 5 months after separation, is within the time frame of exposure occurring during service.  She also argued that the VA recognizes the plausibility of hepatitis C being transmitted by a jet gun injection and claims have been granted on that basis.  Her final argument was that, even if the Veteran's drug use in service was established, the 2014 VA examiner's statement placed the evidence in equipoise only and although there are "high risk behaviors," it is at least as likely as not that the Veteran's hepatitis C was caused by other factors.

In February 2016, another VA examination was obtained to specifically address the relatedness of the Veteran's hepatitis C to the air gun inoculators the Veteran asserted were used in service.  The examiner opined that the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner cited many of the records discussed above and stated that it is less likely than not that the Veteran's hepatitis C was due to the inoculator gun used in the military, but rather due to his extensive history of illicit intravenous drug use.  The examiner explained that the Veteran was treated for infectious hepatitis in 1972 and medical literature documents that hepatitis A was formerly called infectious hepatitis.  Therefore, his 1972 infectious hepatitis was at least as likely as not hepatitis A, rather than hepatitis C.  The examiner further explained that the Veteran was not diagnosed with hepatitis C until 2005 and medical literature shows that hepatitis C is passed through contact with contaminated blood - most commonly through needles shared during illegal drug use.  Other risk factors include: being a healthcare worker with exposure to infected blood; inhaling illicit drugs; having HIV; having piercings or tattoos in an unclean environment or use of unsterile equipment; having a blood transfusion; and being in prison.  

The Veteran testified before the Board in 2016 that he came into contact with the air gun inoculations in March 1971.  He stated that he only used drugs intravenously in May 1971 when he was home on leave.  The Veteran reported that he injected drugs three times during that period of leave, and he believed that the March 1972 VA treatment record was incorrect in stating he had a three year history of injecting drugs.  Rather, the Veteran asserted that he had reported having used it three times and believed the provider misinterpreted his statements.  The Veteran testified that he never used intravenous drugs prior to May 1971.  The Veteran further testified that when he was diagnosed with infectious hepatitis in 1972, the doctor explained to him that there were two versions of hepatitis at that time.  One was infectious hepatitis, which was contracted from a contagious person, and the other was serum hepatitis, which was only transmitted through blood.  The Veteran also testified that he had not had an alcoholic drink since 2001.  He stated that he continued to smoke marijuana after service and snorted cocaine a few times, but never injected drugs after the May 1971 period.  He further reported stopping marijuana and getting sober in 2001.  The Veteran also testified that he had a traumatic experience in 1980 where he confronted a group of people smoking marijuana inside his parents' bar and grill.  After confronting them, a guy hit him with a beer bottle in the eye, causing his eye to pop out, and then the man's wife stabbed him and pulled his intestines out on the end of her knife.  The Veteran reported being hospitalized for 19 days after that incident and curtailing his drug use from then on.  Regarding his hepatitis C, the Veteran testified he was diagnosed pursuant to blood being drawn for a physical in 2005.  He reported that he did not have symptoms other than fatigue and bruising easily.  The Veteran's representative also argued during the hearing that when the Veteran was diagnosed with infectious hepatitis in 1972, hepatitis C was not a known condition, implying that she felt it could have been hepatitis C.

The Board finds that the weight of the probative evidence is against a finding that the Veteran's hepatitis C is related to his active service.  The Board finds that the opinions of the VA examiners weighing against service connection for the Veteran's hepatitis C are of significant probative value.  After reviewing the complete claims file, including service and post-service treatment records, the VA experts determined that the Veteran's hepatitis C was not etiologically related to active military service.  The 2016 VA opinion clarified that the Veteran likely had hepatitis A, not C, in March 1972 after separating from service.  The VA experts also noted the Veteran's long history of high risk behaviors, including snorting and injecting drugs, and identified them as being more likely the cause of the Veteran's hepatitis C, which was not diagnosed for nearly 35 years after he separated from service.  These opinions were rendered by medical experts, were based on a full knowledge of the history of the Veteran's medical condition, and were supported by well-reasoned rationales.  The Board therefore finds that the May 2014 and February 2016 VA medical experts' opinions are entitled to significant probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (holding that the probative value of a physician's opinion depends in part on the reasoning employed by the physician and the extent to which he or she reviewed prior clinical records and other evidence).   Moreover, these opinions have not been challenged or undermined by any other medical opinions.  

Because the 2016 VA examiner found that the Veteran's 1972 hepatitis diagnosis was of hepatitis A, the Board finds it less likely than not that the Veteran had contracted hepatitis C by the time he separated from service in October 1971.  However, since the Veteran's representative argues that hepatitis C was not a known diagnosis in the 1970s, the Board will also explain why, even if the Veteran's 1972 hepatitis symptoms were attributable to hepatitis C, the evidence would still be against a finding of a nexus to the in-service exposures the Veteran has raised.  The Veteran testified that he was inoculated by an air gun in March 1971.  He also testified that he used drugs intravenously in service in May 1971.  No other instances of blood exposure in service have been identified, either by the Veteran or by the record.  While the service treatment records show drug use in August 1971 when the Veteran was AWOL during active service, the Veteran's testimony indicates that these drugs were not taken intravenously and the service treatment records do not contradict his testimony, as they are silent regarding how the drugs were administered.  Although the use of intravenous drugs in service raises a separate issue of willful misconduct, the Board finds a discussion of that issue is unnecessary given the impossibility of the timeframe of the May 1971 intravenous drug use having caused the Veteran's hepatitis.  

The 2014 VA examiner stated that hepatitis symptoms would have appeared within weeks of exposure, and the Veteran's service treatment records do not show complaints of symptoms in service.  Alternatively, the Veteran's representative contested that statement by the VA examiner, and argued that symptoms could take six months to appear.  Although the Veteran's representative lacks the medical training to competently make such an assertion, she cited to medical literature in support of this contention, so the Board will address her argument.  Even if symptoms could take a maximum of six months to appear, when the Veteran was hospitalized in March 1972 for symptoms of hepatitis, he reported that his symptoms had onset only one to two weeks prior to hospitalization.  As such, his symptoms attributable to hepatitis only began in late February 1972.  If hepatitis symptoms begin to show within 6 months of exposure, the earliest possible time the Veteran could have contracted hepatitis would have been in late August 1971.  Further, since the Veteran must have contracted hepatitis sometime between August 1971 and February 1972, it is less likely than not that the Veteran contracted hepatitis C from an inoculation gun in March 1971 or from intravenous drug use in May 1971, as both of those events preceded the earliest date for which hepatitis could have been acquired by at least three months.   

Moreover, the March 1972 report of medical history given by the Veteran when he was hospitalized stated that the Veteran reported having injected heroin four months prior to hospitalization.  This would have been after the Veteran separated from service, but within the timeframe for which the Veteran's hepatitis would have been acquired.  As such, even if the March 1972 hepatitis symptoms could have been related to hepatitis C (which a VA expert has said they were not), the only chronologically possible hepatitis exposure the Veteran reported was related to drug use which occurred after separating from service.    

In light of the above, the Board finds that, although there are facts clearly in dispute regarding the etiology and onset of the Veteran's hepatitis C, the Veteran's claim for service connection fails for lack of a medical nexus.  The 2014 and 2016 VA examiners' opinions denying a nexus are afforded great weight, and none of the Veteran's other medical records provide an opinion linking his hepatitis C to his service.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of hepatitis C, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's Hepatitis C is related to his service, the Board has not uncovered any credible medical evidence which supports such a connection, and the Veteran lacks the medical expertise to competently determine the etiology of his Hepatitis C.

The Board has also considered the Veteran's lay statements made since filing his claim for service connection, which contradict his reports of his high risk behavior provided in medical records and relied upon to some extent by VA examiner's in rendering their opinions.  To this end, as a lay person, the Veteran is competent to report what comes to him through his senses, such as his experiences of drug use.  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Furthermore, statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories previously provided.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

In this case, the Board finds that the Veteran's statements regarding the absence of high risk behavior likely to subject him to exposure to hepatitis C since active military service are not credible based on contradictions and inconsistencies documented in the medical records.  Furthermore, in seeking treatment for hepatitis, the Veteran never mentioned his in-service exposure assertions until he filed a claim for VA benefits.  In addition, after filing his claim for VA benefits, the Veteran stated that he was discharged from service after being diagnosed with hepatitis C and was hospitalized immediately after separating from service.  These statements are clearly contradicted by the medical records showing his hospitalization being five months after service and the lack of a finding of hepatitis in the Veteran's service treatment records.  The Board also finds that the Veteran's statements regarding his high risk behavior provided in the context of contemporaneous medical treatment are more credible than those provided for compensation purposes years later.  Therefore, the Veteran's denials of high risk behavior after service are not credible and do not outweigh the evidence against the claim for service connection.

In sum, the weight of the competent evidence is clearly against a nexus between the Veteran's hepatitis C and the Veteran's active service and the claim is denied.   



ORDER

Service connection for hepatitis C is denied.


REMAND

In an April 2011 rating action, the RO denied the Veteran's claim for nonservice-connected pension.  In a statement from the Veteran dated May 2011, he expressed disagreement with the denial.  A statement of the case (SOC) has not been submitted addressing this issue.  This should be done.  See Manlincon v. West, 12 Vet. App. 238 (1999).
 
Accordingly, the case is REMANDED for the following action:

Issue a SOC pertaining to the issue of entitlement to nonservice-connected pension.  The Veteran should be notified that a timely substantive appeal must be filed in order to perfect the appeal of this issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


